IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50781
                         Summary Calendar



JESUS ALBERTO CABAL,

                                    Plaintiff-Appellant,

versus

UNITED STATES DEPARTMENT OF JUSTICE;
JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
ROBERT MEULLER, III, The Director of the Federal
Bureau of Investigations; JANET RENO, Former U.S.
Attorney General; LOUIS J. FREEH, Former Director of
the Federal Bureau of Investigations; FEDERAL
BUREAU OF INVESTIGATION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-103
                       --------------------
                           March 7, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jesus Alberto Cabal appeals from the dismissal of his civil

suit in which he raised claims under various theories of

liability, including the Freedom of Information Act, 5 U.S.C.

§ 552; the Federal Tort Claims Act, 28 U.S.C. § 2674; and 42


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50781
                                 -2-

U.S.C. §§ 1981, 1983, 1985, and 2000e.     Cabal's claims are

premised on his contention that the defendants have engaged in a

conspiracy to deprive him of his constitutional rights for over

twenty years.    Cabal contended that the conspiracy has included

constant 24-hour surveillance by government officials and efforts

to influence the outcomes of civil litigation in which Cabal was

a plaintiff.    Cabal alleged that those efforts included the

issuance of executive orders by former Presidents Reagan, Bush,

and Clinton directly suspending his civil rights.     Cabal has

raised similar claims in other litigation against the Government.

See, e.g., Cabal v. Dep't of Justice, 1992 WL 336447 (8th Cir.

Nov. 18, 1992).

     A review of the record shows that the district court did not

err in determining that Cabal's claims were either barred by res

judicata or by the failure to exhaust administrative remedies.

See Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir.

2000); Voinche v. Fed. Bureau of Investigation, 999 F.2d 962, 963

(5th Cir. 1993); Williamson v. U.S. Dep't of Agric., 815 F.2d

368, 378 (5th Cir. 1987); 28 U.S.C. § 2675(a).     Further, Cabal's

conspiracy allegations are conclusional and insufficient to state

a claim for relief.    See Young v. Biggers, 938 F.2d 565, 569 (5th

Cir. 1991); Morrison v. City of Baton Rouge, 761 F.2d 242, 246

(5th Cir. 1985).

     To the extent that Cabal attempts to rely on exhibits in his

appendix that were not submitted to the district court, we do not
                           No. 02-50781
                                -3-

consider new evidence furnished for the first time on appeal.

See Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th

Cir. 1999).   Cabal also asserts that he has a viable cause of

action against the individual defendants under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388 (1971).   Because he did not raise this issue in the district

court, we do not consider Cabal's claim.   See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     AFFIRMED.